Citation Nr: 0605769	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Manuel A. Coss Martinez, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION


The appellant served in the Puerto Rico Army National Guard 
(PRANG) from May 1969 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
San Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's October 1999 claim 
as not well grounded.  The Veterans Claims Assistance Act 
(VCAA), was enacted on November 9, 2000.  Section 7(b)(1) of 
the VCAA provides that in the case of a claim denied as not 
well grounded, the claim may be readjudicated as if the 
denial had not been made, if the denial became final during 
the period beginning on July 14,1999, and ending on the date 
of the enactment, i.e. November 9, 2000.  

In Fast Letter 01-02, the Director, Compensation and Pension 
Service, pointed out that the VCAA applies to any claim 
pending on the date the VCAA became law, and that a claim is 
pending until the period for filing an appeal from a denial 
of the claim expires.  Thus, the appellant's October 1999 
claim was still pending on the date the VCAA became law and 
is subject to all the provisions of this law.


REMAND

The appellant's claim was initially denied in January 2000 
based upon a finding that the appellant did not establish 
that he was on active duty or active duty for training (ADT) 
at the time that he allegedly fractured his right ankle.  The 
evidence of record at the time of the RO's January 2000 
decision consisted of the appellant's claim (Form 21-526) and 
a copy of a medical report dated in January 1992 from Dr. 
Rodriguez which reflects that a sprained ankle was diagnosed 
and that x-ray showed and old fracture. 

Records were later received which reflect that the appellant 
was seen in December 1996 for an ankle sprain and that a 
history of an old fracture was noted.  In a statement dated 
in June 2001, Dr. C. Millán reported that the appellant had 
been treated in their clinic since June 2000 and that one of 
his complaints was right ankle pain.  Dr. Millán stated that 
the ankle had been injected with a steroid solution and that 
the appellant's ankle condition consisted of "old spurs and 
degenerative changes suggesting previous pathology."

In March 2003 the appellant submitted a copy of a Statement 
of Medical Examination and Duty Status (Form 2173) dated in 
June 1974, which reflects that the appellant was on ADT 
status on June 6, 1974, from 0700 hours until 1700 hours.  In 
the Details of Accident section it advises that on or about 
1530 hours the appellant was participating in a softball game 
and, while running from home plate to first base, "felt 
[sic] down over himself causing a possible bone fracture on 
his right ankle."  This document also informs that the 
appellant was admitted to the U.S. Naval Hospital Roosevelt 
Roads in Puerto Rico, and that the appellant's injury was 
considered to have been incurred in the line of duty.  

The RO attempted to obtain records concerning the appellant's 
treatment in 1974 from the hospital at Roosevelt Roads in 
Puerto Rico, but received a response in February 2004 that no 
records for the appellant were found.  When an individual no 
longer has any involvement with the Reserves or Guard, his 
records are forwarded to National Personnel Records Center 
(NPRC).  The RO should contact the NPRC for copies of the 
appellant's service records and SMRs.

In July 2005, the appellant provided testimony concerning the 
injury in June 1974 and the treatment he received for the 
injury.  He has provided statements from two individuals who 
confirmed the fact that he sustained an injury to his right 
leg while on ADT in June 1974.

The appellant has presented evidence which shows that he 
sustained an injury to his right ankle during a period of 
active duty for training, but the file contains no 
contemporaneous treatment records from that time.  The 
appellant has also provided evidence of treatment that he 
received from private physicians in 1992 and 2001; however, 
the record contains no competent medical evidence as to the 
nature and etiology of the appellant's current right ankle 
condition. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) for 
copies of the appellant's service records 
and SMRs; particularly those from the 
U.S. Naval Hospital Roosevelt Roads, 
Puerto Rico.  

2.  The RO should contact the appellant 
and request that he identify all health 
care providers who may possess additional 
records pertinent to his claim.  Upon 
notification from the appellant of any 
additional treating sources, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the appellant which have 
not been secured previously.

3.  The appellant should be scheduled for 
an examination by an appropriate 
specialist to determine the nature of any 
right ankle impairment and the likelihood 
that any such impairment is related to an 
injury which he sustained in June 1974.  
The examiner must review the claims file.  
The examiner is requested to identify all 
disorders that may be present in the 
appellant's right ankle.  The examiner 
should elicit a detailed account of the 
1974 injury and all subsequent symptoms, 
and then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current right ankle 
impairment is related to the injury which 
the appellant sustained in 1974.

4.  Thereafter, the RO should re-
adjudicate the appellant's claim on a de 
novo basis, as though the original denial 
in January 2000 had not been made.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

